 

 

Case 2:20-cr-00015-Z-BR Document 801 Filed 09/21/20 PeageTrurtsipsinier courr
NORTHERN DISTRICT OF TEXAS
|

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COWRT FILED
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION SEP 2 | 2020
UNITED STATES OF AMERICA § 75 DISTRICT COURT
$ BAe
Plaintiff, § Deputy
§
V. § 2:20-CR-15-Z-BR-(16)
§
STEVEN MENDEZ §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On September 4, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced
cause. Defendant Steven Mendez filed no objections to the Report and Recommendation within the
fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant
matters of record in the above referenced cause—including the elements of the offense, Factual
Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the Report
and Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by
the United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of
Defendant Steven Mendez was knowingly and voluntarily entered; ACCEPTS the guilty plea of
Defendant Steven Mendez; and ADJUDGES Defendant Steven Mendez guilty of County Twenty-
Two in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). Sentence will be imposed in accordance

with the Court’s sentencing scheduling order.

SO ORDERED, September a) 2020.

Me gienenk

MATVHEW J."KACSMARYK
UNIZED STATES DISTRICT JUDGE
